UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1886


COLLINS KWAKWAH AGYARE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 7, 2010                    Decided:    June 1, 2010


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.       Tony West, Assistant Attorney
General, Douglas E. Ginsburg, Assistant Director, Judith R.
O’Sullivan, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Collins Kwakwah Agyare, a native and citizen of Ghana,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)         dismissing        his    appeal       from    the    immigration

judge’s    order        denying         his    application         for    cancellation       of

removal    under      8     U.S.C.       § 1229b(b)      (2006).           We    dismiss    the

petition for review.

               An alien is eligible for cancellation of removal as a

battered       spouse       if    the    alien:        (1)     has       been    battered    or

subjected to extreme cruelty in the United States by a spouse or

parent    who    is     a    United       States      citizen      or     lawful    permanent

resident; (2) has been continuously physically present in the

United States for at least three years; (3) has been a person of

good moral character during such period; (4) is not inadmissible

due to the commission of specified crimes; and (5) establishes

that removal would result in extreme hardship to the alien, his

child,    or    to    his        parent.       8     U.S.C.    §     1229b(b)(2)      (2006);

Stephanovic v. Filip, 554 F.3d 673, 677 n.4 (7th Cir. 2009).

               In an appeal of an administrative decision to grant or

deny cancellation of removal under 8 U.S.C. § 1229b(b), this

court    has     jurisdiction           only    over    constitutional           claims     and

questions of law.            8 U.S.C. § 1252(a)(2)(B)(i), (D) (2006); see

Jean v. Gonzales, 435 F.3d 475, 479-80 (4th Cir. 2006) (holding

that, under       § 1252(a)(2)(B)(i), (D), court has no jurisdiction

                                                2
over   any    aspects         of   denial     of    relief          under    §    1229b   except

constitutional claims or questions of law); Obioha v. Gonzales,

431 F.3d 400, 405 (4th Cir. 2005) (“It is quite clear that the

gatekeeper provision bars our jurisdiction to review a decision

of the B[oard] to actually deny a petition for cancellation of

removal      or     the       other     enumerated            forms     of        discretionary

relief.”).        Whether an alien has proved “exceptional and extreme

hardship”     under       §    1229b     is    not       a    constitutional           claim    or

question of law.          Barco-Sandoval v. Gonzales, 516 F.3d 35, 37-40

(2d Cir. 2008); Martinez v. U.S. Att’y Gen., 446 F.3d 1219,

1221-22 (11th Cir. 2006); Martinez-Maldonado v. Gonzales, 437

F.3d 679, 682 (7th Cir. 2006); Martinez-Rosas v. Gonzales, 424

F.3d 926, 929-30 (9th Cir. 2005).                        In fact, it is the precise

discretionary decision that Congress has shielded from review.

Zacarias-Velasquez            v.   Mukasey,        509       F.3d    429,    434       (8th    Cir.

2007); Meraz-Reyes            v.    Gonzales,       436      F.3d     842,       843   (8th    Cir.

2006).

             Therefore, we dismiss the petition for review from the

Board’s order finding Agyare failed to show his removal would

cause an extreme hardship to himself or family.                                    We dispense

with oral argument because the facts and legal contentions are

adequately        presented        in   the   materials         before       the       court   and

argument would not aid the decisional process.

                                                                        PETITION DISMISSED

                                               3